             Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 COMPUTER CIRCUIT OPERATIONS LLC,

                                         Plaintiff,            Case No.: 6:21-cv-00138

                         v.

 NXP USA, INC., NXP SEMICONDUCTORS
 N.V., AND NXP B.V.,
                                                                Jury Trial Demanded
                                      Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Computer Circuit Operations LLC (“CCO”) hereby files Complaint for patent

infringement against Defendants NXP USA, Inc., NXP Semiconductors N.V., and NXP B.V.

(collectively, “NXP” or “Defendants”) and alleges as follows:

                                             PARTIES

        1.       Plaintiff CCO is a limited liability company organized and existing under the laws

of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,

Floor 2, Brooklyn, New York, 11235.

        2.       On information and belief, NXP USA, Inc. is a Delaware corporation having its

principal place of business at 6501 William Cannon Drive West, Austin, TX 78735. NXP USA,

Inc. may be served with process through its registered agent Corporation Service Company d/b/a

CSC - Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-

3218.

        3.       On information and belief, NXP Semiconductors N.V. is a corporation organized




                                                  1
             Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 2 of 21




under the laws of the Netherlands, having its principal place of business at High Tech Campus

60, 5656 AG Eindhoven, the Netherlands.

        4.       On information and belief, NXP B.V. is a corporation organized under the laws of

the Netherlands, having its principal place of business at High Tech Campus 60, 5656 AG

Eindhoven, the Netherlands.

        5.       On information and belief, NXP B.V. is a direct wholly owned subsidiary of NXP

Semiconductors N.V. and NXP USA, Inc. operates as a subsidiary of NXP B.V. and are a part of

the same corporate structure and distribution chain for the making, selling, offering to sell,

selling, and using of infringing devices in the United States, including in the State of Texas and

this judicial district.

        6.       On information and belief, Defendants further share the same ownership,

management, advertising platforms, facilities, distribution chains and platforms, infringing

product lines, and products involving relevant technologies.

        7.       On information and belief, Defendants operate as a unitary business and are

jointly and severally liable for the acts of patent infringement alleged herein.

                                  JURISDICTION AND VENUE

        8.       This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et

seq., for infringement by NXP of claims of U.S. Patent Nos. 6,480,021, 6,820,234, 7,107,386,

7,278,069, and 7,426,603 (“the Patents-in-Suit”).

        9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        10.      NXP is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, independently and/or via its agents, (i) NXP sells and offers for sale its




                                                   2
          Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 3 of 21




products in Texas, (ii) NXP sells and offers for sale its products by using distributors and sales

representatives located in Texas; and/or (iii) NXP places its products in the stream of commerce

with intent or knowledge that those products would end up in Texas. In addition, or in the

alternative, this Court has personal jurisdiction over NXP Semiconductors N.V. and NXP B.V.

pursuant to Fed. R. Civ. P. 4(k)(2).

       11.     Venue is proper as to NXP Semiconductors N.V. and NXP B.V. in this district

under 28 U.S.C. § 1391(c) because, inter alia, NXP Semiconductors N.V. and NXP B.V. are

foreign corporations.

       12.     Venue is proper in this district as to NXP USA, Inc. under 28 U.S.C. § 1400(b)

because (i) NXP USA, Inc. has committed and continues to commit acts of patent infringement

by, inter alia, offering for sale and selling, on their own and as part of a device, infringing NXP

USA, Inc. products; and (ii) has regular and established places of business in this district,

including at 3501 Ed Bluestein Boulevard, Austin, TX 78721, 6501 West William Cannon

Drive, Austin, TX 78735, and 810 Hesters Crossing Road, Round Rock, TX 78681.

                                         BACKGROUND

       13.     On November 12, 2002, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit

Comprising Timing Deskewing Means.”

       14.     Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich

Abrossimov, invented the technology claimed in the ’021 Patent.

       15.     On November 16, 2004, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means

And A Method Of Skew Calibration.”




                                                  3
            Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 4 of 21




          16.   Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich

Abrossimov, and Vasily Grigorievich Atyunin invented the technology claimed in the ’234

Patent.

          17.   On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          18.   Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

’386 Patent.

          19.   On October 2, 2007, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission

Apparatus For High-Speed Transmission Of Digital Data and Method For Automatic Skew

Calibration.”

          20.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger

Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

          21.   On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          22.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603

Patent.

          23.   CCO is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement.




                                                  4
          Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 5 of 21




                                              NOTICE

       24.     By letter dated June 10, 2019, CCO notified NXP of the existence of the Patents-

in-Suit, and of infringement of the ’234; ’386; ’069; and ’603 Patents by NXP. CCO’s letter

identified exemplary infringing NXP products and an exemplary infringed claim for each of the

’234; ’386; ’069; and ’602 Patents. CCO’s June 10, 2019 letter invited NXP to hold a licensing

discussion with CCO.

       25.     By email dated July 8, 2019, NXP acknowledged receipt of CCO’s June 10, 2019

letter and requested claim charts identifying infringement by NXP.

       26.     By letter dated May 1, 2020, CCO provided seven claim charts to NXP,

illustrating infringement by various NXP products of each of the Patents-in-Suit.

       27.     By email dated June 12, 2020, NXP responded that it had reviewed CCO’s claim

charts but stated that it does not see justification for taking a license to CCO’s patents.

                                            LICENSING

       28.     As of the time of this Complaint, CCO has entered into licensing agreements

relating to the Patents-in-Suit with at least Arastu Systems, NVIDIA, Qualcomm, Via

Technologies, Rockchip, and Socionext.

                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

       29.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       30.     On information and belief, NXP has infringed the ’021 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States certain processors,

microcontrollers, and Systems-on-Chip that include DDR3, DDR4, LPDDR3, and LPDDR4

memory controller systems (“DDR Controller”) (collectively, “Accused NXP Products”).




                                                  5
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 6 of 21




       31.     On information and belief, NXP has infringed at least claim 11 of the ’021 Patent

by performing a method of eliminating skew caused by inter-symbol interference and cross-talk

influence in the transmission line for high-speed transmission of digital data by modifying delays

at each DQ line of an exemplary DDR Controller, such as an LPDDR4 Controller incorporated

in the Accused NXP Products, including during regular operation and during development,

design, testing, and verification of the Accused NXP Products, in part because they operate in

compliance with LPDDR4 JEDEC standard. Ex. 1 at 7 (NXP Semiconductors, i.MX 8QuadPlus

Automotive and Infotainment Applications Processors, Data Sheet: Technical Data); Ex. 2 at 6

(NXP Semiconductors, Mask Set Errata for Mask 1N94W, Oct. 2019); Ex. 8 at 195 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 14 (www.intel.cn website).

       32.     On information and belief, the NXP DDR Controller continuously transmits data

through each transmission line, such as DQ transmission line, provided by at least one driver.

Ex. 2 at 6 (NXP Semiconductors, Mask Set Errata for Mask 1N94W, Oct. 2019); Ex. 1 at 7

(NXP Semiconductors, i.MX 8QuadPlus Automotive and Infotainment Applications Processors,

Data Sheet: Technical Data, Oct. 2019); Ex. 8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       33.     On information and belief, the NXP DDR Controller measures a skew for the

transmitted DQ bit patterns by training write boundaries of a data eye during write leveling. Ex.

8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (“After writing data to the

SDRAM with the MPC [Write DQ FIFO] command, the data can be read back with the MPC

[Read DQ FIFO] command and results compared with “expect” data to see if further training

(DQ Delay) is needed.”).

       34.     On information and belief, the NXP DDR Controller records and stores




                                                6
          Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 7 of 21




information on skew caused by inter-symbol interference and cross-talk influence in the DQ

transmission lines for at least one data pattern transmitted through the transmission line. Id.; Ex.

14 (intel.cn website).

       35.     On information and belief, the NXP DDR Controller generates and applies a

correction to the timing position of a signal transition between two logical levels, the correction

being generated on the basis of the information stored in the storage means, so as to compensate

for the above skew. Ex. 8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       36.     On information and belief, NXP has induced, and continues to induce,

infringement of the ’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, infringing NXP products that incorporate the DDR Controller. NXP had the

knowledge of the ’021 Patent, at least from the time of receiving CCO’s May 1, 2020 notice of

infringement, and acted with specific intent to encourage its customers and end users to make,

use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the Accused NXP Products,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       37.     On information and belief, NXP has committed the foregoing infringing activities

without a license.

       38.     On information and belief, NXP’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       39.     On information and belief, NXP knew the ’021 Patent existed, knew of its claims,




                                                  7
          Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 8 of 21




and knew of NXP’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’021 Patent.

                    COUNT II: INFRINGEMENT OF THE ’234 PATENT

       40.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       41.     On information and belief, NXP has infringed the ’234 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused NXP Products.

       42.     For example, on information and belief, NXP has infringed at least claim 28 of

the ’234 Patent by making, using, offering to sell, selling in the United States, or importing into

the United States the Accused NXP Products that include the DDR Controller, such as DDR3,

DDR4, LPDDR3, and LPDDR4 Memory Controller Systems, with a timing uncertainty

reduction system for calibration of a high speed communication apparatus, including during

development, design, testing, and verification of the Accused NXP Products and specifically the

DDR Controller. Ex. 4 at 63, 65 (NXP Semiconductors, QorIQ LS1024A Data Sheet, Jan.

2018); Ex. 1 at 7-8, 51 (NXP Semiconductors, i.MX 8QuadPlus Automotive and Infotainment

Applications Processors, Data Sheet: Technical Data, Oct. 2019); Ex. 2 at 1 (NXP

Semiconductors, Mask Set Errata for Mask 1N94W, Oct. 2019).

       43.     On information and belief, an exemplary DDR Controller reduces timing

uncertainty in DDR3, DDR3L, DDR4 and LPDDR4 memory transmission including calibration

using the Multi-Purpose Register (MPR), read centering, write centering, and write leveling. Ex.

5 at 48 (NXP, Fundamentals of DDR in QorIQ Processing Platforms, Apr. 2014); Ex. 10 at 8, 37

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 9 at 17, 48-51 (JEDEC

Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 11 at 55 (DDR PHY Interface, DFI 4.0




                                                  8
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 9 of 21




Specification); Ex. 8 at 26, 190, 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex.

7 at 68, 61 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015).

       44.     On information and belief, the DDR Controller comprises at least one driving

register for latching transmitted DQ signals, with a plurality of inputs and outputs. Ex. 3 at 65

(NXP Semiconductors, QorIQ LS1024A Data Sheet, Jan. 2018); Ex. 12 at 67 (C. Kim et al.,

High-Bandwidth Memory Interface); Ex. 1 at 7 (NXP Semiconductors, i.MX 8QuadPlus

Automotive and Infotainment Applications Processors, Data Sheet: Technical Data, Oct. 2019).

       45.     On information and belief, the DDR Controller further comprises at least one

receiving register for latching received DQ signals, with a plurality of inputs and outputs. Ex. 3

at 65 (NXP Semiconductors, QorIQ LS1024A Data Sheet, Jan. 2018); Ex. 12 at 67 (C. Kim et

al., High-Bandwidth Memory Interface); Ex. 13 at 13 (Technical Note, High-Speed DRAM

Controller Design, Micron); Ex. 1 at 7 (NXP Semiconductors, i.MX 8QuadPlus Automotive and

Infotainment Applications Processors, Data Sheet: Technical Data, Oct. 2019).

       46.     On information and belief, the DDR Controller includes a main clock (such as the

MC Clock) for generating a main clock signal. Ex. 1 at 30 (NXP Semiconductors, i.MX

8QuadPlus Automotive and Infotainment Applications Processors, Data Sheet: Technical Data,

Oct. 2019); Ex. 11 at 120 (DDR PHY Interface, DFI 4.0 Specification).

       47.     On information and belief, the DDR Controller includes a reference clock, such as

an internal clock or a PHY clock, for generating a reference signal for calibrating the receiving

register or registers, such as during DQ read centering/read training; said reference clock being

associated with the main clock signal. Ex. 11 at 120, 146-147 (DDR PHY Interface, DFI 4.0

Specification); Ex. 13 at 12 (Technical Note, High-Speed DRAM Controller Design, Micron);

Ex. 3 at 73 (NXP Semiconductors, QorIQ LS1024A Data Sheet, Jan. 2018); Ex. 5 at 48 (NXP,




                                                 9
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 10 of 21




Fundamentals of DDR in QorIQ Processing Platforms, Apr. 2014); Ex. 16 at 1 (NXP

Semiconductors, Mask Set Errata for Mask 0N14W, May 2018); Ex. 1 at 30 (NXP

Semiconductors, i.MX 8QuadPlus Automotive and Infotainment Applications Processors, Data

Sheet: Technical Data, Oct. 2019); Ex. 2 at 6-8 (NXP Semiconductors, Mask Set Errata for Mask

1N94W, Oct. 2019); Ex. 8 at 190, 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017);

Ex. 7 at 61 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015).

       48.     On information and belief, the DDR Controller includes phase shift circuitry to

align the timing of the driving signals’ relative to the CK signal at the destination, such as phase

shift circuitry aligning the timing of the DQS signals via write leveling, or DQ signals following

write centering. Ex. 6 at 25 (NXP Freescale Technology Forum, DDR Basics, Register

Configurations & Pitfalls, Jul. 2009); Ex. 10 at 31-33 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 9 at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 11 at 157 (DDR PHY Interface, DFI 4.0 Specification); Ex. 2 at 6 (NXP

Semiconductors, Mask Set Errata for Mask 1N94W, Oct. 2019); Ex. 8 at 186 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68 (JEDEC Standard, LPDDR3, JESD209-3C,

Aug. 2015).

       49.     On information and belief, NXP has induced, and continues to induce,

infringement of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, infringing NXP products that incorporate the DDR Controller. NXP had the

knowledge of the ’234 Patent, at least from the time of receiving CCO’s June 10, 2019, notice of

infringement, and acted with specific intent to encourage its customers and end users to make,




                                                 10
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 11 of 21




use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       50.     On information and belief, NXP has committed the foregoing infringing activities

without a license.

       51.     On information and belief, NXP’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       52.     On information and belief, NXP knew the ’234 Patent existed, knew of its claims,

and knew of NXP’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’234 Patent.

                     COUNT III: INFRINGEMENT OF THE ’386 PATENT

       53.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       54.     On information and belief, NXP has infringed the ’386 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States or importing into the United States the Accused NXP Products.

       55.     For example, on information and belief, NXP has infringed at least claim 1 of the

’386 Patent by making, using, offering to sell, selling in the United States or importing into the

United States infringing NXP Products, which include the DDR Controllers, such as DDR3,

DDR4, LPDDR3, and LPDDR4 Memory Controller Systems, adapted to send a plurality of

memory transactions over a memory bus to a memory having a plurality of memory banks. Ex.

4 at 3830-1, 3835, 3838, 3870, 3879, (i.MX 6Dual/6Quad Applications Processor Reference

Manual, Jun. 2014); Ex. 9 at 15-16 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008);




                                                  11
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 12 of 21




Ex. 19 at 1 (i.MX 8M Dual / 8M QuadLite / 8M Quad Applications Processors Data Sheet for

Consumer Products, Data Sheet: Technical Data, NXP Semiconductors, May, 2018); Ex. 20 at 3

(Micron Memory Support for NXP i.MX 8M Platforms, NXP, Micron, 2019); Ex. 10 at 7

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 7 at 16 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at 19 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       56.     On information and belief, the DDR Controller comprises a queue comprising a

plurality of request stations, wherein each of the plurality of memory transactions is stored in one

of the request stations and is addressed to one of the plurality of memory banks. Ex. 4 at 3830,

3837-8 (i.MX 6Dual/6Quad Applications Processor Reference Manual, Jun. 2014); Ex. 9 at 33

(JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 10 at 24 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 7 at 80 (JEDEC Standard, LPDDR3, JESD209-3C,

Aug. 2015); Ex. 8 at 246 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       57.     On information and belief, the DDR Controller includes an arbiter, such as the

memory controller IP block, coupled to each of the plurality of request stations, adapted to select

any of the plurality of memory transactions. Ex. 4 at 3830-1 (i.MX 6Dual/6Quad Applications

Processor Reference Manual, Jun. 2014).

       58.     On information and belief, the arbiter of the DDR Controller is configured to

generate a plurality of bank readiness signals, each bank readiness signal indicating the readiness

of one of the plurality of memory banks to accept a memory transaction, and, based on the bank

readiness signals, is configured to select one of the memory transactions for transmission over

the memory bus. Ex. 4 at 3835 (i.MX 6Dual/6Quad Applications Processor Reference Manual,

Jun. 2014); Ex. 9 at 18, 55 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 10




                                                12
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 13 of 21




at 9, 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 7 at 16, 35 (JEDEC

Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at 18, 58 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017).

       59.     On information and belief, NXP has induced, and continues to induce,

infringement of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States the DDR Controller. NXP had the knowledge of the ’386 Patent, at least from the

time of receiving CCO’s June 10, 2019, notice of infringement, and acted with specific intent to

encourage its customers and end users to make, use, sell, and/or offer to sell in the United States

and/or import into the United States the infringing instrumentalities described above, including

by providing the DDR Controller, corresponding technical documentation, and assisting

customers with integrating, testing, and verification thereof.

       60.     On information and belief, NXP has committed the foregoing infringing activities

without a license.

       61.     On information and belief, NXP’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       62.     On information and belief, NXP knew the ’386 Patent existed, knew of its claims,

and knew of NXP infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’386 Patent.

                     COUNT IV: INFRINGEMENT OF THE ’069 PATENT

       63.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       64.     On information and belief, NXP has infringed the ’069 Patent pursuant to 35




                                                 13
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 14 of 21




U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused NXP Products.

       65.     For example, on information and belief, NXP has infringed at least claim 12 of

the ’069 Patent by performing a method for automatic skew calibration of a transmission

apparatus for high speed transmission of digital data, comprising a transmitter and a receiver,

including during development, design, testing, and verification of the Accused NXP Products,

which include the DDR Controllers, such as a DDR3, DDR4, LPDDR3, and LPDDR4 memory

controllers that automatically calibrate skew. Ex. 3 at 65 (NXP Semiconductors, QorIQ

LS1024A Data Sheet, Jan. 2018); Ex. 12 at 67 (C. Kim et al., High-Bandwidth Memory

Interface); Ex. 6 at 25 (NXP Freescale Technology Forum, DDR Basics, Register Configurations

& Pitfalls, Jul. 2009); Ex. 10 at 8, 31 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept.

2012); Ex. 9 at 17, 27 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 11 at

157 (DDR PHY Interface, DFI 4.0 Specification); Ex. 1 at 7 (NXP Semiconductors, i.MX

8QuadPlus Automotive and Infotainment Applications Processors, Data Sheet: Technical Data,

Oct. 2019); Ex. 2 at 6 (NXP Semiconductors, Mask Set Errata for Mask 1N94W, Oct. 2019); Ex.

8 at 26 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015).

       66.     The DDR Controller calibrates registers of the receiver in relation to a reference

clock edge. Ex. 3 at 48, 65, 73 (NXP Semiconductors, QorIQ LS1024A Data Sheet, Jan. 2018);

Ex. 13 at 12 (Technical Note, High-Speed DRAM Controller Design, Micron); Ex. 11 at 120,

144, 146-7 (DDR PHY Interface, DFI 4.0 Specification); Ex. 1 at 7, 30 (NXP Semiconductors,

i.MX 8QuadPlus Automotive and Infotainment Applications Processors, Data Sheet: Technical

Data, Oct. 2019); Ex. 2 at 1 (NXP Semiconductors, Mask Set Errata for Mask 1N94W, Oct.




                                                 14
          Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 15 of 21




2019).

         67.   The DDR Controller calibrates propagation delays of registers of the transmitter,

using the calibrated registers of the receiver, such as the registers calibrated to receive the

samples of CK_t – CK_c during write leveling. Ex. 6 at 25 (NXP Freescale Technology Forum,

DDR Basics, Register Configurations & Pitfalls, Jul. 2009); Ex. 10 at 31 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 9 at 42 (JEDEC Standard, DDR3 SDRAM,

JESD79-3C, Nov. 2008); Ex. 11 at 157 (DDR PHY Interface, DFI 4.0 Specification); Ex. 1 at 7

(NXP Semiconductors, i.MX 8QuadPlus Automotive and Infotainment Applications Processors,

Data Sheet: Technical Data, Oct. 2019); Ex. 15 (community.nxp.com website); Ex. 8 at 186

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015).

         68.   On information and belief, the DDR Controller’s calibration is performed by

measuring time offsets between different signals that form a communication channel. Ex. 6 at 25

(NXP Freescale Technology Forum, DDR Basics, Register Configurations & Pitfalls, Jul. 2009);

Ex. 10 at 30-31, 33 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 9 at 40, 42-

43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 11 at 144-5 (DDR PHY

Interface, DFI 4.0 Specification); Ex. 8 at 186, 244 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017); Ex. 1 at 51 (NXP Semiconductors, i.MX 8QuadPlus Automotive and Infotainment

Applications Processors, Data Sheet: Technical Data, Oct. 2019); Ex. 7 at 68 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015).

         69.   On information and belief, the DDR Controller applies the measured time offsets

to compensate for the inter-signal skew by performing relative alignment of the measured offsets

to a main clock edge. Ex. 6 at 25 (NXP Freescale Technology Forum, DDR Basics, Register




                                                  15
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 16 of 21




Configurations & Pitfalls, Jul. 2009); Ex. 10 at 32-33 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 9 at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 8 at 186 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68 (JEDEC

Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 11 at 157 (DDR PHY Interface, DFI 4.0

Specification).

       70.        On information and belief, NXP has induced, and continues to induce,

infringement of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, infringing NXP products that incorporate the DDR Controller. NXP had the

knowledge of the ’069 Patent, at least from the time of receiving CCO’s June 10, 2019, notice of

infringement, and acted with specific intent to encourage its customers and end users to make,

use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       71.        On information and belief, NXP has committed the foregoing infringing activities

without a license.

       72.        On information and belief, NXP’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       73.        On information and belief, NXP knew the ’069 Patent existed, knew of its claims,

and knew of NXP infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’069 Patent.




                                                  16
           Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 17 of 21




                      COUNT V: INFRINGEMENT OF THE ’603 PATENT

          74.   Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

          75.   On information and belief, NXP has infringed the ’603 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States or importing into the United States the Accused NXP Products.

          76.   For example, on information and belief, NXP has infringed at least claim 16 of

the ’603 Patent by performing a method of using a multiplexer to manage the transmission of a

plurality of memory transactions to a memory having a plurality of memory banks, including

during development, design, testing, and verification of the Accused NXP Products, which

include the DDR Controller, such as a DDR3, DDR4, LPDDR2, and LPDDR4. Ex. 19 at 1

(i.MX 8M Dual / 8M QuadLite / 8M Quad Applications Processors Data Sheet for Consumer

Products, Data Sheet: Technical Data, NXP Semiconductors, May, 2018); Ex. 20 at 3 (Micron

Memory Support for NXP i.MX 8M Platforms, NXP, Micron, 2019); Ex. 4 at 352, 3831 (i.MX

6Dual/6Quad Applications Processor Reference Manual, Jun. 2014); Ex. 9 at 15 (JEDEC

Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 10 at 7 (JEDEC Standard, DDR4

SDRAM, JESD79-4, Sept. 2012); Ex. 7 at 16 (JEDEC Standard, LPDDR3, JESD209-3C, Aug.

2015); Ex. 8 at 19 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

          77.   On information and belief, the multiplexer used by the NXP DDR Controller

comprises a plurality of multiplexer inputs for receiving the plurality of memory transactions and

a multiplexer output for sending each of the plurality of memory transactions to the memory.

See id.

          78.   On information and belief, the NXP DDR Controller receives a plurality of

memory transactions at the multiplexer inputs, wherein each memory transaction is addressed to




                                                  17
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 18 of 21




a corresponding memory bank, in accordance with the respective JEDEC standards for each

DDR Controller. Ex. 4 at 3835, 3838 (i.MX 6Dual/6Quad Applications Processor Reference

Manual, Jun. 2014); Ex. 9 at 33 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008);

Ex. 10 at 24 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 7 at 80 (JEDEC

Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at 246 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017).

       79.     On information and belief, the NXP DDR Controller associates a priority with

each received memory transaction. Ex. 4 at 3831 (i.MX 6Dual/6Quad Applications Processor

Reference Manual, Jun. 2014).

       80.     On information and belief, the NXP DDR Controller generates a plurality of bank

readiness signals indicating the readiness of each memory bank available to accept a memory

transaction, wherein the plurality of bank readiness signals are based on the plurality of memory

transactions at the multiplexer inputs and the multiplexer output, in accordance with the

respective JEDEC standards for each DDR Controller. Ex. 4 at 3835 (i.MX 6Dual/6Quad

Applications Processor Reference Manual, Jun. 2014); Ex. 9 at 18, 55 (JEDEC Standard, DDR3

SDRAM, JESD79-3C, Nov. 2008); Ex. 10 at 9, 82 (JEDEC Standard, DDR4 SDRAM, JESD79-

4, Sept. 2012); Ex. 7 at 16, 35 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at

18, 58 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       81.     On information and belief, the NXP DDR Controller sends each of the plurality of

memory transactions to its corresponding memory banks via the multiplexer output based on the

associated priorities and the bank readiness signals. Ex. 4 at 352, 3835, 3869 (i.MX

6Dual/6Quad Applications Processor Reference Manual, Jun. 2014).

       82.     On information and belief, the NXP DDR Controller prioritizes each memory




                                                18
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 19 of 21




transaction based on the memory transaction’s position in a queue. Ex. 4 at 3831 (i.MX

6Dual/6Quad Applications Processor Reference Manual, Jun. 2014).

        83.     On information and belief, NXP has induced, and continues to induce,

infringement of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States the DDR Controller. NXP had the knowledge of the ’603 Patent, at least from the

time of receiving CCO’s June 10, 2019, notice of infringement, and acted with specific intent to

encourage its customers and end users to make, use, sell, and/or offer to sell in the United States

and/or import into the United States the infringing instrumentalities described above, including

by providing the DDR Controller, corresponding technical documentation, and assisting

customers with integrating, testing, and verification thereof.

        84.     On information and belief, NXP has committed the foregoing infringing activities

without a license.

        85.     On information and belief, NXP’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        86.     On information and belief, NXP knew the ’603 Patent existed, knew of its claims,

and knew of NXP’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCO prays for the judgment in its favor against NXP, and

specifically, for the following relief:

    A. Entry of judgment in favor of CCO against NXP on all counts;




                                                 19
         Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 20 of 21




    B. Entry of judgment that NXP has infringed the Patents-in-Suit;

    C. Entry of judgment that NXP’s infringement of the Patents-in-Suit has been willful;

    D. An order permanently enjoining NXP from infringing the Patents-in-Suit;

    E. Award of compensatory damages adequate to compensate CCO for NXP’s infringement

        of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided by 35

        U.S.C. § 284;

    F. Award of CCO’s costs;

    G. Pre-judgment and post-judgment interest on CCO’s award; and

    H. All such other and further relief as the Court deems just or equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

this action of all claims so triable.



                                                   Respectfully Submitted,

February 9, 2021                               By: /s/ Raymond W. Mort, III
                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon G. Moore
                                                  bmoore@kblit.com
                                                  Daniel Sokoloff (Pro Hac Vice to be filed)
                                                  dsokoloff@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                   Andrey Belenky
                                                   New York State Bar No. 4524898
                                                   abelenky@kblit.com
                                                   Hanna G. Cohen (Pro Hac Vice to be filed)
                                                   New York State Bar No. 4471421


                                                 20
Case 6:21-cv-00138-ADA Document 1 Filed 02/09/21 Page 21 of 21




                               hgcohen@kblit.com
                               KHEYFITS BELENKY LLP
                               1140 Avenue of the Americas, 9th Floor
                               New York, New York 10036
                               Tel. (212) 203-5399
                               Fax. (212) 203-6445

                               Raymond W. Mort, III
                               Texas State Bar No. 00791308
                               raymort@austinlaw.com
                               THE MORT LAW FIRM, PLLC
                               100 Congress Ave, Suite 2000
                               Austin, TX 78701
                               Tel/Fax: (512)-677-6825

                               Attorneys for Plaintiff
                               Computer Circuit Operations LLC.




                              21
